Exhibit 10.1




CSI COMPRESSCO LP
SECOND AMENDED AND RESTATED 2011 LONG TERM INCENTIVE PLAN
DIRECTOR RESTRICTED UNIT AGREEMENT


Director:
 
Date of Grant:
 
Number of Restricted Units:
 

This Restricted Unit Agreement (this “Agreement”) is made as of _____________
between CSI Compressco GP Inc., a Delaware corporation (the “Company”), and
__________________________ (the “Director”) pursuant to the terms and conditions
of the CSI Compressco LP Second Amended and Restated 2011 Long Term Incentive
Plan (the “Plan”). The Director acknowledges receipt of a copy of the Plan, and
agrees that the terms and provisions of the Plan, including any future
amendments thereto, shall be deemed a part of this Agreement as if fully set
forth herein. Capitalized terms used in this Agreement but not otherwise defined
herein shall have the meanings ascribed to such terms in the Plan, unless the
context requires otherwise.
WHEREAS, the Board of Directors of the Company (the “Board”), has adopted the
Plan to, among other things, attract, retain and motivate certain employees,
directors and consultants of the Company, the Partnership and their respective
Affiliates (each, a “Company Entity” and, collectively, the “Company Entities”);
and
WHEREAS, the Company desires to grant to the Director on the terms and
conditions set forth herein and in the Plan, and the Director desires to accept
on such terms and conditions, the number of Restricted Units set forth herein.
NOW, THEREFORE, in consideration of the Director’s agreement to provide or to
continue providing services for the benefit of the Company Entities, the Company
and the Director agree as follows:
1.Grant of Restricted Units. The Company hereby grants to the Director,
effective as of _____________ (the “Date of Grant”), _____________ Restricted
Units, subject to all of the terms and conditions set forth in the Plan and in
this Agreement (the “Restricted Units”).
2.    Forfeiture Restrictions. The Restricted Units may not be sold, assigned,
pledged, exchanged, hypothecated, or otherwise transferred, encumbered, or
disposed of to the extent then subject to the Forfeiture Restrictions (as
defined below), and in the event of the termination of the Director’s service as
a director of the Company for any reason or no reason whatsoever, except as
provided below, the Director shall automatically upon such termination, for no
consideration, forfeit to the Company all of the Restricted Units to the extent
then subject to the Forfeiture Restrictions. The prohibition against transfer
and the obligation to forfeit the Restricted Units to the Company upon
termination of employment are referred to herein as the “Forfeiture
Restrictions.”


    



--------------------------------------------------------------------------------




3.    Rights of Director. The Restricted Units shall be evidenced either (a) by
certificates issued in the Director’s name that are retained by the Company
until the Restricted Units are no longer subject to the Forfeiture Restrictions
or are forfeited or (b) in book entry form by the Partnership’s transfer agent
with a notation that they are subject to restrictions. Notwithstanding the
foregoing, the Director shall have all voting rights, if any, with respect to
the Restricted Units and the right to receive any Unit Distribution Rights
thereon; provided, however, that any Unit Distribution Rights made by the
Partnership with respect to a Restricted Unit that remains subject to the
Forfeiture Restrictions at the time such Unit Distribution Right is made shall
be held by the Company and shall be paid to the Director (without interest) when
the Restricted Unit with respect to which such Unit Distribution Right was made
vests or shall be forfeited when such Restricted Unit is forfeited, as the case
may be. Notwithstanding the preceding provisions of this Section 3, the Unit
Distribution Rights shall be subject to all of the restrictions described
herein, including, without limitation, the Forfeiture Restrictions.
4.    Vesting of Restricted Units. Except as otherwise provided in this
Agreement, the Restricted Units will vest in accordance with the vesting
schedule set forth in the following table, provided that the Director serves as
a director of the Company from the Date of Grant through each vesting date set
forth below (each, a “Vesting Date”):
Vesting Date


Cumulative Vested Percentage
[ ]
[ ]%



If, on any Vesting Date, the application of the vesting schedule set forth above
results in a fractional Restricted Unit becoming vested, the number of
Restricted Units vesting on such date shall be rounded up to the next whole
number of Restricted Units. Restricted Units that have become vested pursuant to
the schedule above are referred to herein as “Vested Units.”
5.    Transferability and Assignment. This Agreement and the Restricted Units
granted hereunder will not be transferable by the Director other than by will or
the laws of descent and distribution. Any purported transfer, assignment,
alienation, pledge, hypothecation, attachment, sale, transfer or encumbrance
shall be null, void and unenforceable against the Company Entities.
6.    Status of Units. The Director agrees that any Vested Units that he
acquires upon vesting of the Restricted Units will not be sold or otherwise
disposed of in any manner that would constitute a violation of any applicable
federal or state securities laws, the Plan or the rules, regulations and other
requirements of the SEC and any stock exchange upon which the Units are then
listed. The Director also agrees that (a) any certificates representing the
Units acquired under this award may bear such legend or legends as the Committee
deems appropriate in order to assure compliance with applicable securities laws,
(b) the Company may refuse to register the transfer of the Units acquired under
this award with the Partnership’s transfer agent if such proposed transfer
would, in the opinion of counsel satisfactory to the Partnership, constitute a
violation of any applicable securities law, and (c) the Partnership may give
related instructions to its transfer agent, if any, to stop registration of the
transfer of the Units to be acquired under this award. In addition


A- 2

--------------------------------------------------------------------------------




to the terms and conditions provided herein, the Company may require that the
Director make such covenants, agreements, and representations as the Committee,
in its sole discretion, deems advisable in order to comply with any such laws,
rules, regulations, or requirements.
7.    Tax Withholding. The Company Entities shall have the authority and the
right to deduct or withhold, or to require the Director to remit to a Company
Entity, an amount sufficient to satisfy all applicable federal, state and local
taxes required by law to be withheld with respect to any taxable event arising
in connection with the Restricted Units and the Unit Distribution Rights granted
hereunder. In satisfaction of the foregoing requirement, unless other
arrangements have been made that are acceptable to Board or a committee of the
Board that is composed solely of two or more Qualified Members, the Director
shall surrender the number of Units otherwise issuable to the Director having an
aggregate Fair Market Value on the date of such surrender equal to the aggregate
amount of such tax liabilities determined based on the greatest withholding
rates for federal, state, local and/or foreign tax purposes, including payroll
taxes, that may be utilized without creating adverse accounting treatment for
any Company Entity with respect to the Restricted Units, as determined by the
Committee.
8.    General Provisions.
(a)    Administration. This Agreement shall at all times be subject to the terms
and conditions of the Plan. The Committee shall have sole and complete
discretion with respect to all matters reserved to it by the Plan and all
decisions of a majority of the Committee with respect thereto and this Agreement
shall be final and binding upon the Director and the Company. In the event of
any conflict between the terms and conditions of this Agreement and the Plan,
the provisions of the Plan shall control.
(b)    No Guarantee of Board Membership. Nothing in this Agreement or in the
Plan shall be construed as giving the Director any right with respect to
continuance of service as a director of the Company, nor shall it interfere in
any way with any right the Company would otherwise have to terminate such
Director’s board membership or other service at any time.
(c)    Tax Consultation. None of the Board, the Committee or the Company
Entities have made any warranty or representation to the Director with respect
to the income tax consequences of the grant or vesting of the Restricted Units
or the transactions contemplated by this Agreement, and the Director represents
that he is in no manner relying on such entities or any of their respective
managers, directors, officers, employees or authorized representatives
(including attorneys, accountants, consultants, bankers, lenders, prospective
lenders and financial representatives) for tax advice or an assessment of such
tax consequences. The Director represents that he has consulted with any tax
consultants that the Director deems advisable in connection with the Restricted
Units.
(d)    Severability. If any provision of this Agreement is held to be illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining provisions hereof, but such provision shall be fully severable and
this Agreement shall be construed and enforced as if the illegal or invalid
provision had never been included herein.


A- 3

--------------------------------------------------------------------------------




(e)    Successors. This Agreement shall be binding upon the Director, the
Director’s legal representatives, heirs, legatees and distributees, and upon the
Company, its successors and assigns.
(f)    Entire Agreement. This Agreement constitutes the entire agreement of the
parties with regard to the subject matter hereof, and contains all the
covenants, promises, representations, warranties and agreements between the
parties with respect to the Restricted Units granted hereby. Without limiting
the scope of the preceding sentence, all prior understandings and agreements, if
any, among the parties hereto relating to the subject matter hereof are hereby
null and void and of no further force and effect.
(g)    Headings. The titles and headings of Sections are included for
convenience of reference only and are not to be considered in construction of
the provisions hereof.
(h)    Governing Law. This Agreement shall be governed by, and construed in
accordance with, the laws of the State of Delaware, without regard to conflicts
of law principles thereof.
(i)    Gender. Words used in the masculine shall apply to the feminine where
applicable, and wherever the context of this Agreement dictates, the plural
shall be read as the singular and the singular as the plural.
(j)    Amendments, Suspension and Termination. This Agreement may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee (i) to the extent permitted by
the Plan or (ii) to the extent necessary to comply with applicable laws and
regulations or to conform the provisions of this Agreement to any changes
thereto. Except as provided in the preceding sentence, this Agreement cannot be
modified, altered or amended, except by a written agreement signed by both the
Company and the Director.
(k)    Insider Trading Policy. The terms of the Company’s insider trading policy
with respect to Units are incorporated herein by reference.
(l)    Clawback. Notwithstanding any provisions in the Plan or this Agreement to
the contrary, any portion of the payments and benefits provided under this
Agreement or the sale of the Units granted hereunder shall be subject to a
clawback or other recovery by the Company Entities to the extent necessary to
comply with applicable law including, without limitation, the requirements of
the Dodd-Frank Wall Street Reform and Consumer Protection Act of 2010 or any SEC
rule.
(m)    Community Interest of Spouse. The Director’s spouse shall be required to
execute the spousal consent set forth on the signature page attached hereto to
evidence such spouse’s agreement and consent to be bound by the terms and
conditions of this Agreement and the Plan as to such spouse’s interest, whether
as community property or otherwise, if any, in the Restricted Units granted to
the Director hereunder.


A- 4

--------------------------------------------------------------------------------




(n)    Consent to Electronic Delivery; Electronic Signature. In lieu of
receiving documents in paper format, the Director agrees, to the fullest extent
permitted by law, to accept electronic delivery of any documents that the
Company may be required to deliver (including, without limitation, prospectuses,
prospectus supplements, grant or award notifications and agreements, account
statements, annual and quarterly reports, and all other forms of communications)
in connection with this and any other award made or offered by the Company.
Electronic delivery may be via a Company electronic mail system or by reference
to a location on a Company intranet to which the Director has access. The
Director hereby consents to any and all procedures the Company has established
or may establish for an electronic signature system for delivery and acceptance
of any such documents that the Company may be required to deliver, and agrees
that his or her electronic signature is the same as, and shall have the same
force and effect as, his or her manual signature.


[Signature Page Follows]


A- 5

--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the Company has caused this Agreement to be executed by its
duly authorized officer, effective for all purposes as provided above.


CSI COMPRESSCO GP INC.




By:                            
Name:                        

Title:                             




DIRECTOR




__________________________________________
    




SPOUSAL CONSENT
The Director’s spouse, if any, is fully aware of, understands and fully consents
and agrees to the provisions of this Agreement and the Plan and their binding
effect upon any marital or community property interests he or she may now or
hereafter own, and agrees that the termination of his or her and the Director’s
marital relationship for any reason shall not have the effect of removing any
Units otherwise subject to this Agreement from coverage hereunder and that his
or her awareness, understanding, consent and agreement are evidenced by his or
her signature below.


        
                                                    
Printed Name:                        
                            




A- 6